DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims a data processing engine including an address generator, a buffer, and an output, where in response to an interrupt of a data stream the data processing engine copies metadata into a register, discards a memory request that has not been processed, discards a portion of data elements stored in the buffer, and marks a portion of memory storing the data elements as invalid, as described in claims 1 and 17. 
The closest references were found to be:
US 6061711 teaches a processor that requests a co-processor to context switch an executing program (Abstract) 
US 20010049781 teaches evacuating/discard information in an area if the area is necessary for execution of a second program (Abstract)
US 20030056134 teaches a reconfigurable memory controller including an address generator and a buffer ([0336] and [0349])
US 20100153686 teaches a coprocessor that executes a context switch, including saving the state of an executing thread and restoring the stat of a non-executing thread, in response to command from a processor ([0076]) where the processor and coprocessor 
US 20130036426 teaches task switching on coprocessors where each coprocessor includes a save/restore unit to save/restore contents of task operations (Abstract)
However, none of these references, taken alone or in combination, teach, in combination with other limitations in the claims, in response to an interrupt of a data stream the data processing engine copies metadata into a register, discards a memory request that has not been processed, discards a portion of data elements stored in the buffer, and marks a portion of memory storing the data elements as invalid, as described in claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182